Paige, Justice.
The plaintiffs are entitled to have the sale set aside. Their attorneys were misled by the letter of the sheriff’s deputy, who stated therein that he would see them again in respect to the execution. They had reason to rely on this assurance that they would receive notice in case their attendance at the sale was necessary to protect the interests of their clients. They were prevented from attending and bidding at the sale by this promise or assurance of the sheriff’s deputy, to give them notice of the sale. This alone is a sufficient cause for setting aside the sale, as the property has been sacrificed. The conduct of the deputy produced surprise upon the plaintiffs’ attorneys, and evidently misled them. The case comes clearly within the decision in Collier agt. Whipple, (13 Wend. 224, 228, 230.)
The sale of the separate parcels of the real estate together as one parcel, is always sufficient cause for setting aside the sale. Parties interested in a sheriff’s sale have a right to expect that the property will be put up and sold in the usual manner, and in accordance with the requirements of law; and if it appears that the property has been sacrificed by the neglect of the sheriff to comply with such requirements in respect to *557the sale, the parties injured are entitled to a resale; or to such other relief as can be given without doing injustice to bona fide purchasers at the sale. (9 Paige, 259; 2 id. 339,100; 26 Wend. 143; 3 John. Ch. 424; 10 Paige, 243, 487; 6 Wendell, 522; 18 id. 611.)
Keith, the purchaser, swears that he purchased the premises fairly, and without collusion with any one. The fact, however, that the defendant was, at the time of the sale, either in the employ of Keith or his partner in business, connected with the voluntary conveyance of the former to his daughter, evidently with the intent to defraud the plaintiffs, is calculated to cast suspicion upon the good faith of the purchase by Keith.
The sale must be set aside; b,ut it must be set aside only upon the condition that the plaintiffs repay to Keith $38, the amount of his bid paid to the sheriff, with interest thereon since the sale, and also $7 costs of opposing this motion.